PLOTKIN, Judge,
dissenting.
I respectfully dissent. The record does not include the sentencing transcript where, after the defendant was found guilty of armed robbery, the trial judge imposed a sentence of forty years. The judge does make brief, conclusory statements at the multiple bill sentencing hearing when the defendant’s sentence was enhanced to fifty years. This colloquy, however, does not provide an adequate record for review of the forty year sentence. Accordingly, I would vacate the multiple offender sentence and remand for resentenc-ing on the original conviction in compliance with the guidelines expressed in La.C.Cr.P. art 894.1.